DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 9 & 16-18 are pending and have been examined in this application.
 
	Claim Objections
Claims 9 & 16-18 are objected to because of the following informalities:  
A) In Claim 9, line 11, “exhaust” should read “exhaust gas”
B) In Claim 9, line 13, “piping system” should read “the piping system”
C) Claims 16-18 are also objected to due to their dependency on Claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 & 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

A) The phrase “the absence of pipes transecting the center of the stack zone” in Claim 9, lines 12-13 is not found in the original disclosure and therefore constitutes new matter and must be deleted from the claim. The Examiner notes that while no pipes are shown in the center of the stack zone, a lack of disclosure cannot provide support for an absence of pipes transecting the center of the stack zone.

B) Claims 16-18 are also rejected due to their dependency on Claim 9.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 & 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim 9 recites the limitation "the perimeter" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the perimeter” has been construed to be a perimeter.

B) Claim 9 recites the limitation "the piping system" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the piping system” has been construed to be a piping system.



D) Claim 9 recites the limitation "the flow" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the flow” has been construed to be a flow.

E) The phrase “the piping system is in the absence of pipes” in Claim 9, lines 12-13 renders the claim indefinite because it appears to have grammatical issues. For the purposes of examination, “the piping system is in the absence of pipes transecting” has been construed to be that the piping system does not comprise pipes transecting the center.

F) The term "minimally" in claim 9, line 13 is a relative term which renders the claim indefinite.  The term "minimally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, “minimally” has been construed to be that fluid flow is possible around the piping system.

G) The term “a center of the stack zone” in Claim 9, line 18 renders the claim indefinite because it is not clear is it refers back to the center in line 13 or is a different structural element. For the purposes of examination, “a center of the stack zone” has been construed to be the center of the stack zone.

H) Claim 9 recites the limitation "the piping outlet" in line 21.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the piping outlet” has been construed to be a piping outlet.



J) Claims 16-18 are also rejected due to their dependency on Claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2014/0212823 A1 to Novak in view of US Patent Number 4,635,568 to Angelo and further in view of US Patent Publication Number 2008/0210177 A1 to Calvert.


introducing a process gas (Novak: Figure 1A, air from Item 148 compressed air) through a piping inlet (Novak: Figure 1A, inlet through stack wall into 132 from 150), where the piping inlet transects a wall of the stack zone, wherein the stack zone is defined by the wall such that the wall forms the perimeter of the stack zone, the stack zone has a length measured from a stack inlet to a stack outlet, wherein the stack inlet is adjacent to a convection zone of the heat recovery furnace and the exhaust gas exits the stack outlet, wherein the stack zone vents the exhaust gas from a convection zone of the heat recovery furnace, wherein a temperature is increased in the convection zone of the heat recovery furnace due to a flame generated by burning of fuel gas and air in a radiant section of the heat recovery furnace, wherein the exhaust comprises products of the burning the fuel gas and air, wherein the heat recovery furnace is a box type fired-furnace (Novak: Figure 1A, item 102 is box);
allowing the process gas to flow through a piping run (Novak: Figure 1A, piping within Item 132 from inlet to exit between inlet and outlet of Item 132) physically connected to the piping inlet, where the piping run is positioned in the stack zone between the stack inlet and the stack outlet, where the piping run is positioned adjacent to the wall such that the exhaust gas flows through the piping run and through a center of the stack zone, where the piping run comprises: -3- 
#6262548.1 where the piping inlet transects the wall proximate to the stack outlet of the heat recovery furnace, where the piping outlet transects the wall proximate to the stack inlet of the heat recovery furnace (Novak: Figure 1A, inlet near top of stack with outlet of piping near bottom of stack zone 132), and where there is a gap between the piping and the wall (Novak: Figure 1A, gap between piping within Item 132 and walls of Item 132); 
transferring heat from the exhaust gas to the process gas as the process gas flows through the piping run (Novak: Figure 1A, exhaust gas from 124 to 132 through piping to preheat air within piping); and 
allowing the process gas to flow through a piping outlet physically connected to the piping run (Novak: Figure 1A, piping from 132 to 108).

where the piping run comprises: -3- 
#6262548.1helix-shaped pipe, and where there is a gap of less than 2 inches between an outer helix diameter of the helix-shaped pipe and the wall of the stack zone.
However, Angelo teaches a piping run is spiral piping comprising helix-shaped pipe (Angelo: Figure 1, Item 58 is helix that does not transect center of stack) wherein the piping system is in the absence of pipes transecting the center of the stack zone such that piping system minimally obstructs the flow of the exhaust gas.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Novak by making the piping run a helix, as taught by Angelo, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Novak with these aforementioned teachings of Angelo with the motivation of maximizing surface area of the pipe while maintaining the piping within the limited space of the stack.
Novak in view of Angelo does not teach that wherein the heat recovery furnace is a natural draft furnace;
and where there is a gap of less than 2 inches between an outer helix diameter of the helix-shaped pipe and the wall of the stack zone.
However, Calvert teaches heat recovery on a natural draft system (Calvert: Paragraph 0025, lines 9-10).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Novak in view of Angelo by having a natural draft system, as taught by Calvert, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Novak in view of Angelo with these aforementioned teachings of Calvert with the motivation of not requiring a fan system, thereby saving energy and maintenance.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the gap less than 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (a small gap between the wall and piping), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of minimizing flow resistance through the stack.
In addition, it is observed that gap is a result effective variable because the gap determines the airflow and heat transfer around the piping.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the gap less than 2 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

B) As per Claim 17, Novak in view of Angelo and Calvert teaches that the process gas is an air feed (Novak: Figure 1A, Item 136 is air stream for combustion in burner 106).

C) As per Claim 18, Novak in view of Angelo and Calvert teaches that the piping outlet is fluidly connected to a convection section of the heat recovery furnace (Novak: Figure 1A, air within 108 is connected to Item 124 through 106 & 114).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2013/0247845 A1 to Nakashoji in view of Novak and further in view of Angelo and even further in view of Calvert.

A) As per Claim 9, Nakashoji teaches a method, the method comprising the steps of: 
transferring heat to the process gas (Nakashoji: Paragraph 0025, reheat exhaust acid gas before desulfurization).

allowing the process gas to flow through a piping run physically connected to the piping inlet, where the piping run is positioned in the stack zone between the stack inlet and the stack outlet, where the piping run is positioned adjacent to the wall such that the exhaust gas flows through the piping run and through a center of the stack zone, where the piping run comprises: -3- 
#6262548.1 where the piping inlet transects the wall proximate to the stack outlet of the heat recovery furnace, where the piping outlet transects the wall proximate to the stack inlet of the heat recovery furnace, and where there is a gap between the piping and the wall; 
transferring heat from the exhaust gas to the process gas as the process gas flows through the piping run; and 
allowing the process gas to flow through a piping outlet physically connected to the piping run.
However, Novak teaches introducing a process gas (Novak: Figure 1A, air from Item 148 compressed air) through a piping inlet (Novak: Figure 1A, inlet through stack wall into 132 from 150), where the piping inlet transects a wall of the stack zone, wherein the stack zone is defined by the wall such that the wall forms the perimeter of the stack zone, the stack zone has a length measured from a stack inlet to a stack outlet, wherein the stack inlet is adjacent to a convection zone of the heat recovery furnace and the exhaust gas exits the stack outlet, wherein the stack zone vents the exhaust gas from a convection zone of the heat recovery furnace, wherein a temperature is increased in the convection zone of the heat recovery furnace due to a flame generated by burning of fuel gas and air in a radiant section of the heat recovery furnace, wherein the exhaust comprises products of the burning 
allowing the process gas to flow through a piping run (Novak: Figure 1A, piping within Item 132 from inlet to exit between inlet and outlet of Item 132) physically connected to the piping inlet, where the piping run is positioned in the stack zone between the stack inlet and the stack outlet, where the piping run is positioned adjacent to the wall such that the exhaust gas flows through the piping run and through a center of the stack zone, where the piping run comprises: -3- 
#6262548.1 where the piping inlet transects the wall proximate to the stack outlet of the heat recovery furnace, where the piping outlet transects the wall proximate to the stack inlet of the heat recovery furnace (Novak: Figure 1A, inlet near top of stack with outlet of piping near bottom of stack zone 132), and where there is a gap between the piping and the wall (Novak: Figure 1A, gap between piping within Item 132 and walls of Item 132); 
transferring heat from the exhaust gas to the process gas as the process gas flows through the piping run (Novak: Figure 1A, exhaust gas from 124 to 132 through piping to preheat air within piping); and 
allowing the process gas to flow through a piping outlet physically connected to the piping run (Novak: Figure 1A, piping from 132 to 108).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nakashoji by heating with waste heat from another stack system, as taught by Novak, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nakashoji with these aforementioned teachings of Novak with the motivation of providing heat without extra systems required that increase expenses.
Nakashoji in view of Novak does not teach that wherein the heat recovery furnace is a natural draft furnace, wherein the piping system is in the absence of pipes transecting the center of the stack zone such that piping system minimally obstructs the flow of the exhaust gas;
where the piping run comprises: -3- 

However, Angelo teaches a piping run is spiral piping comprising helix-shaped pipe (Angelo: Figure 1, Item 58 is helix that does not transect center of stack) wherein the piping system is in the absence of pipes transecting the center of the stack zone such that piping system minimally obstructs the flow of the exhaust gas.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nakashoji in view of Novak by making the piping run a helix, as taught by Angelo, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nakashoji in view of Novak with these aforementioned teachings of Angelo with the motivation of maximizing surface area of the pipe while maintaining the piping within the limited space of the stack.
Nakashoji in view of Novak and Angelo does not teach that wherein the heat recovery furnace is a natural draft furnace;
and where there is a gap of less than 2 inches between an outer helix diameter of the helix-shaped pipe and the wall of the stack zone.
However, Calvert teaches heat recovery on a natural draft system (Calvert: Paragraph 0025, lines 9-10).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nakashoji in view of Novak and Angelo by having a natural draft system, as taught by Calvert, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nakashoji in view of Novak and Angelo with these aforementioned teachings of Calvert with the motivation of not requiring a fan system, thereby saving energy and maintenance.
Nakashoji in view of Novak, Angelo and Calvert does not teach there is a gap of less than 2 inches between an outer helix diameter of the helix-shaped pipe and the wall of the stack zone.

In addition, it is observed that gap is a result effective variable because the gap determines the airflow and heat transfer around the piping.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the gap less than 2 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

B) As per Claim 16, Nakashoji in view of Novak, Angelo and Calvert teaches that the process gas is an acid gas feed (Nakashoji: Paragraph 0025, sulfuric acid gas).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 & 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762